Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 02/17/2022.  Claims 1-20 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Hensgen (US 2014/0359057) does not disclose the newly added claim limitation “determining user-interactions associated with the second communication device; and in response to the determining of the user-interactions, providing a service to the second communication device according to the media content,” the examiner respectfully disagrees.
Hensgen discloses causing the companion device to present a prompt suggesting that the companion device present supplemental content; then the companion device receiving viewer input accepting the prompt; then finally causing the companion device to display the supplemental content (Fig. 8: Steps 831, 833, and 540, [0059], [0061]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-4, 8-11, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,951,956 in view of Hensgen et al. (US 2014/0359057), herein Hensgen, in view of Carney et al. (US 2013/0198642), herein Carney. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.
Application No. 17/182,588
U.S. Patent No. 10,951,956
1. A device, comprising: 
1. A processing system, comprising:
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
(claim 1) a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:

determining a group of communication devices is associated with a premises;
(claim 1) determining a cluster of mobile devices at a premises comprising a media server, wherein the media server 

7. The processing system of claim 1, wherein the one or more mobile devices are within a pre-determined threshold range of a physical location of the premises and have been active within a threshold time period.
providing a service to the second communication device according to the media content.
(claim 1) providing a service to the one or more mobile devices associated with the premises. 


However, the patented claims do not explicitly teach determining user-interactions associated with the second communication device; and in response to the determining of the user-interactions, providing a service to the second communication device according to the media content.
In an analogous art, Hensgen, which discloses a system for video distribution, clearly teaches determining user-interactions associated with the second communication device; and in response to the determining of the user-interactions, providing a service to the second communication device according to the media content. (Fig. 8: An app on the companion device is launched and supplemental content associated with the media content is provided to the companion device in response to user input to the companion device accepting the suggestion prompt in step 833, [0058]-[0061], [0074]-[0080].)

However, the patented claims combined with Hensgen do not explicitly teach identifying media content viewed on a first communication device of the group of communication devices.
In an analogous art, Carney, which discloses a system for content distribution, clearly teaches identifying media content viewed on a first communication device of the group of communication devices. (Context information allows the computing device to identifying the selected content, [0075], [0082].)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims combined with Hensgen by identifying media content viewed on a first communication device of the group of communication devices, as taught by Carney, for the benefit of synchronizing the display of supplemental content to the main content without need of synchronization indicators in the data stream.
	Claim 2 of the application corresponds to claim 2 of the patent.
	Claim 3 of the application corresponds to claim 1 of the patent in view of Carney paragraphs [0037], [0038].

	Claim 8 of the application corresponds to claim 10 of the patent.
	Claim 9 of the application corresponds to claims 1, 2 and 7 of the patent in view of Carney paragraphs [0075], [0082].
Claim 10 of the application corresponds to claim 1 of the patent in view of Carney paragraphs [0037], [0038].
	Claim 11 of the application corresponds to claim 11 of the patent.
	Claim 15 of the application corresponds to claim 10 of the patent.
Claim 16 of the application corresponds to claims 1, 7 and 10 of the patent in view of Carney paragraphs [0075], [0082].
	Claim 17 of the application corresponds to claim 2 of the patent.
Claim 18 of the application corresponds to claim 1 of the patent in view of Carney paragraphs [0037], [0038].
	Claim 19 of the application corresponds to claim 11 of the patent.
Claims 5-7, 12-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,951,956 in view of Carney et al. (US 2013/0198642) in view of Vasudevan et al. (US 2015/0073921), herein Vasudevan.
Consider claim 5, the patented claims combined with Hensgen and Carney clearly teaches the device of claim 1.
However, the patented claims combined with Hensgen and Carney does not explicitly teach providing advertisement feedback query to the second communication 
In an analogous art, Vasudevan, which discloses a system for content distribution, clearly teaches providing advertisement feedback query to the second communication device; and receiving advertisement feedback response from the second communication device. (Secondary advertisements include CTA metadata which enable the viewer to provide feedback regarding the advertisement, [0023], [0037], [0040], [0052].)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims combined with Hensgen and Carney by providing advertisement feedback query to the second communication device; and receiving advertisement feedback response from the second communication device, as taught by Vasudevan, for the benefit of gathering information to improve the advertisements.
Claim 6 of the application corresponds to claim 1 of the patent combined with Carney in view of Vasudevan paragraph [0037].
Claim 7 of the application corresponds to claim 1 of the patent combined with Carney in view of Vasudevan paragraphs [0018], [0022], [0023], [0062].
Claim 12 of the application corresponds to claim 1 of the patent combined with Carney in view of Vasudevan paragraphs [0023], [0037], [0040], [0052].
Claim 13 of the application corresponds to claim 1 of the patent combined with Carney in view of Vasudevan paragraph [0037].

Claim 20 of the application corresponds to claim 1 of the patent combined with Carney in view of Vasudevan paragraphs [0018], [0022], [0023], [0037], [0062].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-15 have been amended to introduce the limitation “determining user-interactions associated with the second communication device; and in response to the determining of the user-interactions, providing a service to the second communication device according to the media content.”  Applicant states that support for this amendment cab found in paragraph [0048] of the originally filed specification.  This 
Claims 16-20 have been amended to introduce the limitation “determining, by the processing system, user-interactions associated with the second communication device; and in response to the determining of the user-interactions, providing, by the processing system, post-advertisement analytics associated with the advertisement service to a computing device associated with an advertiser.” Applicant states that support for this amendment can be found in paragraph [0048] of the originally filed specification.  This paragraph discloses determining if the viewer is actively viewing the display device based on activities associated with the mobile device.  There is no disclosure of responding to this determination by providing the post-advertisement analytics.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hensgen et al. (US 2014/0359057), herein Hensgen, in view of Carney et al. (US 2013/0198642), herein Carney.
Consider claim 1, Hensgen clearly teaches a device, comprising:

a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, ([0093]-[0095]) the operations comprising:

determining a group of communication devices is associated with a premises; (Media device 140 and trusted companion devices are associated with a user’s home, [0002], [0020], [0045], [0063].)

media content viewed on a first communication device of the group of communication devices; (Media device 140 presents the media content, [0042].)

detecting the first communication device is in proximity to a second communication device of the group of communication devices; (Detection module determines if companion devices are within a predetermined threshold distance from the media device 140, [0032], [0035], [0041], [0062].) 
(Fig. 8: An app on the companion device is launched and supplemental content associated with the media content is provided to the companion device in response to user input to the companion device accepting the suggestion prompt in step 833, [0058]-[0061], [0074]-[0080].)

However, Hensgen does not explicitly teach identifying media content viewed on a first communication device of the group of communication devices.

In an analogous art, Carney, which discloses a system for content distribution, clearly teaches identifying media content viewed on a first communication device of the group of communication devices. (Context information allows the computing device to identifying the selected content, [0075], [0082].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen by identifying media content viewed on a first communication device of the group of communication devices, as taught by Carney, for the benefit of synchronizing the display of supplemental content to the main content without need of synchronization indicators in the data stream.

Consider claim 3, Hensgen clearly teaches the media content.

However, Hensgen does not explicitly teach the media content comprises internet browsing content, wherein the providing of the service to the second communication device comprises providing a first advertisement associated with the internet browsing content to the second communication device.

In an analogous art, Carney, which discloses a system for content distribution, clearly teaches the media content comprises internet browsing content, (Primary content includes internet videos, [0038].) wherein the providing of the service to the second communication device comprises providing a first advertisement associated with the internet browsing content to the second communication device. (Second screen content includes advertisements related to the primary content, [0037].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen by the media content comprises internet browsing content, wherein the providing of the service to the second communication device comprises providing a first . 

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hensgen et al. (US 2014/0359057) in view of Carney et al. (US 2013/0198642) in view of Benjamin (US 2020/0195508).
Consider claim 2, Hensgen combined with Carney clearly teaches determining of the group of communication devices is associated with the premises.

However, Hensgen combined with Carney does not explicitly teach determining the group of communication device is associated with the premises utilizing a k-means clustering algorithm.

In an analogous art, Benjamin, which discloses a system of networked devices, clearly teaches determining the group of communication device is associated with the premises utilizing a k-means clustering algorithm. ([0030], [0048])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen combined with Carney by determining the group of communication device is associated with the premises utilizing a k-means clustering algorithm, as taught by Benjamin, to achieve the predictable result of determining clusters of the devices.
	
Consider claim 9, Hensgen clearly teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, ([0093]-[0095]) the operations comprising:

determining a group of communication devices is associated with a premises, (Media device 140 and trusted companion devices are associated with a user’s home, [0002], [0020], [0045], [0063].)

media content viewed on a first communication device of the group of communication devices; (Media device 140 presents the media content, [0042].)

detecting the first communication device is in proximity to a second communication device of the group of communication devices; (Detection module determines if companion devices are within a predetermined threshold distance from the media device 140, [0032], [0035], [0041], [0062].) 

determining user-interactions associated with the second communication device; and in response to the determining of the user-interactions, providing a service to the second communication device according to the media content. (Fig. 8: An app on the companion device is launched and supplemental content associated with the media content is provided to the companion device in response to user input to the companion device accepting the suggestion prompt in step 833, [0058]-[0061], [0074]-[0080].)

However, Hensgen does not explicitly teach identifying media content viewed on a first communication device of the group of communication devices.

In an analogous art, Carney, which discloses a system for content distribution, clearly teaches identifying media content viewed on a first communication device of the group of communication devices. (Context information allows the computing device to identifying the selected content, [0075], [0082].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen by identifying media content viewed on a first communication device of the group of communication devices, as taught by Carney, for the benefit of synchronizing the display of supplemental content to the main content without need of synchronization indicators in the data stream.

However, Hensgen combined with Carney does not explicitly teach determining of the group of communication devices is associated with the premises comprises determining the group of communication device is associated with the premises utilizing a k-means clustering algorithm.
In an analogous art, Benjamin, which discloses a system of networked devices, clearly teaches determining of the group of communication devices is associated with the premises comprises determining the group of communication device is associated with the premises utilizing a k-means clustering algorithm. ([0030], [0048])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen combined with Carney by determining of the group of communication devices is associated with the premises comprises determining the group of communication device is associated with the premises utilizing a k-means clustering algorithm, 

Consider claim 10, Hensgen combined with Carney and Benjamin clearly teaches the media content comprises internet browsing content, (Primary content includes internet videos, [0038] Carney.) wherein the providing of the service to the second communication device comprises providing a first advertisement associated with the internet browsing content to the second communication device. (Second screen content includes advertisements related to the primary content, [0037] Carney.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hensgen et al. (US 2014/0359057) in view of Carney et al. (US 2013/0198642) in view of Major (US 2014/0282662).
Consider claim 4, Hensgen combined with Carney clearly teaches the providing of the service to the second communication device comprises providing an internet link to purchase the product to the second communication device. ([0044] Carney)

However, Hensgen combined with Carney does not explicitly teach the media content comprises a second advertisement associated with a product, wherein the providing of the service to the second communication device comprises providing an internet link to purchase the product to the second communication device.

In an analogous art, Major, which discloses a system for content distribution, clearly teaches the media content comprises a second advertisement associated with a product, wherein the providing of the service to the second communication device comprises providing an internet link to purchase the product to the second communication device. ([0042])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen combined with Carney by the media content comprises a second advertisement associated with a product, wherein the providing of the service to the second communication device comprises providing an internet link to purchase the product to the second communication device, as taught by Major, for the benefit of allowing the viewer to immediately purchase an advertised product.
	
Claims 5-8, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hensgen et al. (US 2014/0359057) in view of Carney et al. (US 2013/0198642) in view of Vasudevan et al. (US 2015/0073921), herein Vasudevan.
Consider claim 5, Hensgen combined with Carney clearly teaches the device of claim 1.

However, Hensgen combined with Carney does not explicitly teach providing advertisement feedback query to the second communication device; and receiving advertisement feedback response from the second communication device.

In an analogous art, Vasudevan, which discloses a system for content distribution, clearly teaches providing advertisement feedback query to the second communication device; and receiving advertisement feedback response from the second communication device. (Secondary advertisements include CTA metadata which enable the viewer to provide feedback regarding the advertisement, [0023], [0037], [0040], [0052].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen combined with Carney by providing advertisement feedback query to the second communication device; and receiving advertisement feedback response from the second communication device, as taught by Vasudevan, for the benefit of gathering information to improve the advertisements.
	
Consider claim 6, Hensgen combined with Carney and Vasudevan clearly teaches the advertisement feedback query comprises one of reporting of a bad advertisement, survey questions associated with an advertisement, or opting out of particular targeted advertising. ([0037] Vasudevan)

Consider claim 7, Hensgen combined with Carney and Vasudevan clearly teaches the operations comprise providing the advertisement feedback response to a computing device associated with an advertiser. (The feedback analytics are provided to the advertisers, [0018], [0022], [0023], [0062] Vasudevan.)

Consider claim 8, Hensgen combined with Carney and Vasudevan clearly teaches the service comprises an advertisement service, wherein the operations comprise providing post-advertisement analytics associated with the advertisement service to a computing device associated with an advertiser. ([0012], [0022], [0023], [0061], [0062] Vasudevan)

claim 16, Hensgen clearly teaches a method, comprising:

determining, by a processing system including a processor ([0093]-[0095]), a group of communication devices is associated with a premises; (Media device 140 and trusted companion devices are associated with a user’s home, [0002], [0020], [0045], [0063].)

presenting, by the processing system, media content viewed on a first communication device of the group of communication devices; (Media device 140 presents the media content, [0042].)

detecting, by the processing system, the first communication device is in proximity to a second communication device of the group of communication devices; (Detection module determines if companion devices are within a predetermined threshold distance from the media device 140, [0032], [0035], [0041], [0062].)

providing, by the processing system, an advertisement service to the second communication device according to the media content; (An app on the companion device is launched and supplemental content associated with the media content is provided to the companion device, [0058], [0074]-[0080].)

determining, by the processing system, user-interactions associated with the second communication device. (Fig. 8: Steps 831 and 833, [0059, [0061])

However, Hensgen does not explicitly teach identifying, by the processing system, media content viewed on a first communication device of the group of communication devices.

In an analogous art, Carney, which discloses a system for content distribution, clearly teaches identifying, by the processing system, media content viewed on a first communication device of the group of communication devices. (Context information allows the computing device to identifying the selected content, [0075], [0082].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen by identifying, by the processing system, media content viewed on a first communication device of the group of communication devices, as taught by Carney, for the benefit of synchronizing the display of supplemental content to the main content without need of synchronization indicators in the data stream.


In an analogous art, Vasudevan, which discloses a system for content distribution, clearly teaches determining, by the processing system, user-interactions associated with the second communication device; and in response to the determining of the user-interactions, providing, by the processing system, post-advertisement analytics associated with the advertisement service to a computing device associated with an advertiser. (User interactions with the second screen advertisements are provided to the advertiser, [0012], [0022], [0023], [0061], [0062] Vasudevan)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen combined with Carney by providing, by determining, by the processing system, user-interactions associated with the second communication device; and in response to the determining of the user-interactions, providing, by the processing system, post-advertisement analytics associated with the advertisement service to a computing device associated with an advertiser, as taught by Vasudevan, for the benefit of gathering information to improve the advertisements.

Consider claim 18, Hensgen combined with Carney and Vasudevan clearly teaches the media content comprises internet browsing content, (Primary content includes internet videos, [0038] Carney.) wherein the providing of the advertisement service to the second communication device comprises providing, by the processing system, a first advertisement associated with the internet browsing content to the second communication device. (Second screen content includes advertisements related to the primary content, [0037] Carney.)

Consider claim 20, Hensgen combined with Carney and Vasudevan clearly teaches providing, by the processing system, advertisement feedback query to the second communication device, wherein the advertisement feedback query comprises one of reporting of a bad advertisement, survey questions associated with an advertisement, or opting out of particular targeted advertising; ([0037] Vasudevan) and receiving, by the processing system, advertisement feedback response from the second communication device. (The feedback analytics are provided to the advertisers, [0018], [0022], [0023], [0062] Vasudevan.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hensgen et al. (US 2014/0359057) in view of Carney et al. (US 2013/0198642) in view of Benjamin (US 2020/0195508) in view of Major (US 2014/0282662).
Consider claim 11, Hensgen combined with Carney and Benjamin clearly teaches the providing of the service to the second communication device comprises providing an internet link to purchase the product to the second communication device. ([0044] Carney)

However, Hensgen combined with Carney and Benjamin does not explicitly teach the media content comprises a second advertisement associated with a product, wherein the providing of the service to the second communication device comprises providing an internet link to purchase the product to the second communication device. 

In an analogous art, Major, which discloses a system for content distribution, clearly teaches the media content comprises a second advertisement associated with a product, wherein the providing of the service to the second communication device comprises providing an internet link to purchase the product to the second communication device. ([0042])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen combined with Carney and Benjamin by the media content comprises a second advertisement associated with a product, wherein the providing of the service to the second communication device comprises providing an internet link to purchase the product to the second communication device, as taught by Major, for the benefit of allowing the viewer to immediately purchase an advertised product.
	
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hensgen et al. (US 2014/0359057) in view of Carney et al. (US 2013/0198642) in view of Benjamin (US 2020/0195508) in view of Vasudevan et al. (US 2015/0073921).
Consider claim 12, Hensgen combined with Carney and Benjamin clearly teaches the device of claim 9.

However, Hensgen combined with Carney and Benjamin does not explicitly teach providing advertisement feedback query to the second communication device; 

In an analogous art, Vasudevan, which discloses a system for content distribution, clearly teaches providing advertisement feedback query to the second communication device; and receiving advertisement feedback response from the second communication device. (Secondary advertisements include CTA metadata which enable the viewer to provide feedback regarding the advertisement, [0023], [0037], [0040], [0052].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen combined with Carney and Benjamin by providing advertisement feedback query to the second communication device; and receiving advertisement feedback response from the second communication device, as taught by Vasudevan, for the benefit of gathering information to improve the advertisements.

Consider claim 13, Hensgen combined with Carney, Benjamin and Vasudevan clearly teaches the advertisement feedback query comprises one of reporting of a bad advertisement, survey questions associated with an advertisement, or opting out of particular targeted advertising. ([0037] Vasudevan)

Consider claim 14, Hensgen combined with Carney, Benjamin and Vasudevan clearly teaches the operations comprise providing the advertisement feedback response to a computing device associated with an advertiser. (The feedback analytics are provided to the advertisers, [0018], [0022], [0023], [0062] Vasudevan.)

Consider claim 15, Hensgen combined with Carney, Benjamin and Vasudevan clearly teaches the service comprises an advertisement service, wherein the operations comprise providing post- advertisement analytics associated with the advertisement service to a computing device associated with an advertiser. ([0012], [0022], [0023], [0061], [0062] Vasudevan)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hensgen et al. (US 2014/0359057) in view of Carney et al. (US 2013/0198642) in view of Vasudevan et al. (US 2015/0073921) in view of Benjamin (US 2020/0195508).
Consider claim 17, Hensgen combined with Carney and Vasudevan clearly teaches determining of the group of communication devices is associated with the premises.



In an analogous art, Benjamin, which discloses a system of networked devices, clearly teaches determining, by the processing system, the group of communication device is associated with the premises utilizing a k-means clustering algorithm. ([0030], [0048])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen combined with Carney and Vasudevan by determining, by the processing system, the group of communication device is associated with the premises utilizing a k-means clustering algorithm, as taught by Benjamin, to achieve the predictable result of determining clusters of the devices.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hensgen et al. (US 2014/0359057) in view of Carney et al. (US 2013/0198642) in view of Vasudevan et al. (US 2015/0073921) in view of Major (US 2014/0282662).
Consider claim 19, Hensgen combined with Carney and Vasudevan clearly teaches providing, by the processing system, an internet link to purchase the product to the second communication device. ([0044] Carney)

However, Hensgen combined with Carney and Vasudevan does not explicitly teach the media content comprises a second advertisement associated with a product, wherein the providing of the advertisement service to the second communication device comprises providing, by the processing system, an internet link to purchase the product to the second communication device.

In an analogous art, Major, which discloses a system for content distribution, clearly teaches the media content comprises a second advertisement associated with a product, wherein the providing of the advertisement service to the second communication device comprises providing, by the processing system, an internet link to purchase the product to the second communication device. ([0042])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hensgen combined with Carney and Vasudevan the media content comprises a second advertisement associated with a product, wherein the providing of the advertisement service to the second communication device comprises providing, .

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425